 1

 2

 3

 4
                                UNITED STATES DISTRICT COURT
 5                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 6

 7   DONTE BELL,

 8                              Plaintiff,                 CASE NO. 2:19-cv-01727-RAJ-BAT

 9           v.                                            ORDER GRANTING MOTION TO
                                                           DISMISS ASSURANT, INC. (a/k/a
10   NATIONAL CREDIT SYSTEMS, INC.;                        SURE DEPOSIT) WITH
     ASSURANT, INC. (a/k/a SURE                            PREJUDICE
11   DEPOSIT); EQUIFAX INFORMATION
     SERVICES, LLC; EXPERIAN
12   INFORMATION SOLUTIONS, INC.; and
     TRANS UNION, LLC,
13
                                Defendants.
14
            Upon review of Plaintiff’s Motion to Dismiss Defendant Assurant Inc. (a/k/a Sure
15
     Deposit) (“Assurant”) with prejudice (Dkt. 39), and good cause appearing, IT IS ORDERED
16
     that the motion (Dkt. 39) is GRANTED. This case is dismissed with prejudice as to Defendant
17
     Assurant, with the parties to bear their own costs and attorneys’ fees. The Clerk shall terminate
18
     only Defendant Assurant as a party in this action.
19
            DATED this 22nd day of January, 2020.
20

21                                                        A
22                                                        The Honorable Richard A. Jones
                                                          United States District Judge
23


     ORDER GRANTING MOTION TO DISMISS
     ASSURANT, INC. (A/K/A SURE DEPOSIT)
     WITH PREJUDICE - 1
